DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-17 and 20 are objected to because of the following informalities:  
Regarding claim 10, from which claims 11-17 depend, in lines 2-3, “the vertebral surfaces” should be “the vertebral engaging surfaces”.  In line 4, “first vertebral surface” should be “first vertebral engaging surface”.  In line 5, “the vertebral surfaces” should be “the vertebral engaging surfaces”.
Regarding claim 14, in line 1, “second vertebral surface” should be “second vertebral engaging surface”.
Regarding claim 16, in line 3, “along second” should be “along the second”.  
Regarding claim 17, in line 2, “along second” should be “along a second”.  
Regarding claim 20, in line 15, “the vertebral surfaces” should be “the vertebral engaging surfaces”.  In line 17, “first vertebral surface” should be “first vertebral engaging surface”.  In line 18, “the vertebral surfaces” should be “the vertebral engaging surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, in line 1, “the first part” lacks antecedent basis.  For the purpose of examination, it is assumed “the first body” is recited. 
Regarding claim 16, in line 4, the claim appears unfinished.  For the purpose of examination, it is assumed the end of the claim reads “the first and second configurations”.  
Regarding claim 19, in line 20, “the core second plate a plurality of first inclined surfaces” has unclear syntax.  For the purpose of examination, it is assumed “the second plate comprises a plurality of first inclined surfaces” is recited.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 10, 12-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0158664 (Palmatier).
Regarding claim 1, Palmatier discloses a device (40) to space apart vertebral members (V1 and V2), the device comprising: a core (88) extending along a longitudinal axis (along axis a) between opposite proximal (end nearest 44) and distal (end nearest 42) ends (see Figs. 11-13), the core defining a first female thread (90); a drive screw (292) including opposite first (300) and second (296) ends, the first end including a first male thread (298), the second end including a second male thread (294), the second male thread engaging the first female thread (see paragraph [0073] and Fig. 11); a first body (58) comprising a second female thread (302), the first body being coupled to the first end such that the first male thread engages the second female thread (see paragraph [0073] and Fig. 11); a second body (instrument or tool for engaging drive screw 92/292, see paragraphs [0056] and [0068]) coupled to the drive screw; a first plate (46) coupled to the core and the first body (see paragraphs [0048], [0053], [0057] and Figs. 5 and 11), the first plate comprising a first vertebral engaging surface (52); and a second plate (48) coupled to the core (see paragraph [0053]), the second plate comprising a second vertebral engaging surface (78), wherein the drive screw is configured to rotate relative to the core to simultaneously pivot the first plate relative to the core and alter a distance between the first vertebral engaging surface and the second vertebral engaging surface (see paragraph [0073] and Figs. 11-13).
Regarding claim 2, Palmatier discloses wherein the first body (58) comprises a first ramp (107), the first plate (46) comprises a second ramp (56), the second ramp being configured to slide along the first ramp to pivot the first plate relative to the core (see paragraph [0064]).
Regarding claim 4, Palmatier discloses wherein the second female thread (302) is a left-handed thread (counterclockwise, corresponding to counterclockwise threads 298, see paragraph [0073]) and the first female thread (90) is a right-handed thread (clockwise, corresponding to clockwise threads 294, see paragraph [0073]).
Regarding claim 5, Palmatier discloses wherein the first male thread (298) and the second female thread (302) are left-handed threads (counterclockwise corresponding threads, see paragraph [0073]) and the second male thread (294) and the first female thread (90) are right-handed threads (clockwise corresponding threads, see paragraph [0073]).
Regarding claim 7, Palmatier discloses wherein at least one of the core, the first body, the second body, the first plate, the second plate is made from polyether ether ketone (see paragraph [0043]).
Regarding claim 10, Palmatier discloses wherein rotation of the drive screw relative to the core in a first direction moves the device from a first configuration in which the vertebral surfaces extend parallel to the longitudinal axis and are spaced apart from one another by a first distance to a second configuration in which the first vertebral surface extends at an acute angle relative to the longitudinal axis and the vertebral surfaces are spaced apart from one another by an increased second distance (see paragraph [0073] and the first configuration in Fig. 11 and the second configuration in Fig. 13).
Regarding claim 12, Palmatier discloses wherein rotation of the drive screw relative to the core in an opposite direction moves the device from the second configuration to the first configuration (see paragraph [0071] and Fig. 11).
Regarding claim 13, Palmatier discloses wherein the first female thread (90) defines a cavity (interior space defined by threaded opening 90), the cavity having a first volume when the device is in the first configuration (see Figs. 5 and 11, e.g.), the cavity having an increased second volume when the device is in the second configuration (see Figs. 6 and 13, e.g.; the cavity has an increased volume due to the translation of the drive screw).
Regarding claim 14, Palmatier discloses wherein the second vertebral surface (78) extends parallel to the longitudinal axis (axis a) when the device is in the second configuration (see Fig. 13).
Regarding claim 15, Palmatier discloses wherein a projection (118 or 124) of the first body slides within a groove (72) of the first plate as the device moves between the first and second configurations (see paragraphs [0050] and [0064]).
Regarding claim 16, Palmatier discloses wherein the longitudinal axis is a first longitudinal axis (axis a), the second female thread defining a passageway (see Fig. 11, passageway defined by threaded opening 302), the passageway extending along a second longitudinal axis, the second longitudinal axis being coaxial with the first longitudinal axis as the device moves between the first and second configurations (see Figs. 5, 6, and 11; passageway of threaded opening 302 extends along a longitudinal axis that is coaxial with a longitudinal axis a of the device as the device moves between the first and second configurations due to the wedge 58 moving in a straight linear path as the device moves between the first and second configurations).
Regarding claim 17, Palmatier discloses wherein the longitudinal axis is a first longitudinal axis (axis a), the second member extending along second longitudinal axis (longitudinal axis defined by opening in proximal end 296 of drive screw 292 that is engaged by an instrument or tool, see Fig. 11 and paragraphs [0056] and [0068]), the second longitudinal axis being parallel to the first longitudinal axis as the device moves between the first and second configurations (see Figs. 5, 6, and 11; instrument or tool for engaging proximal end 296 of drive screw 292 extends along a longitudinal axis that is parallel to longitudinal axis a of the device as the device moves between the first and second configurations due to the instrument or tool and drive screw moving in a straight linear path as the device moves between the first and second configurations).
Regarding claim 18, Palmatier discloses wherein the first plate (46) is coupled to the core (88) by a pin (104) such that the first plate is pivotable relative to the core about the pin (see paragraph [0057] and Fig. 13).
Regarding claim 20, Palmatier discloses a device (40) to space apart vertebral members (V1 and V2), the device comprising: a core (88) extending along a longitudinal axis (along axis a) between opposite proximal (end nearest 44) and distal (end nearest 42) ends (see Figs. 11-13), the core defining a first female thread (90); a drive screw (292) including opposite first (300) and second (296) ends, the first end including a first male thread (298), the second end including a second male thread (294), the second male thread engaging the first female thread (see paragraph [0073] and Fig. 11); a first body (58) comprising a second female thread (302), the first body being coupled to the first end such that the first male thread engages the second female thread (see paragraph [0073] and Fig. 11); a second body (instrument or tool for engaging drive screw 92/292, see paragraphs [0056] and [0068]) coupled to the drive screw; a first plate (46) coupled to the core and the first body (see paragraphs [0048], [0053], [0057] and Figs. 5 and 11), the first plate comprising a first vertebral engaging surface (52); and a second plate (48) coupled to the core (see paragraph [0053]), the second plate comprising a second vertebral engaging surface (78), wherein rotation of the drive relative to the core to simultaneously pivot the first plate relative to the core and alter a distance between the first vertebral engaging surface and the second vertebral engaging surface (see paragraph [0073] and Figs. 11-13), wherein rotation of the drive screw relative to the core in a first direction moves the device from a first configuration in which the vertebral surfaces extend parallel to the longitudinal axis and are spaced apart from one another by a first distance to a second configuration in which the first vertebral surface extends at an acute angle relative to the longitudinal axis and the vertebral surfaces are spaced apart from one another by an increased second distance (see paragraph [0073] and the first configuration in Fig. 11 and the second configuration in Fig. 13).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 10. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claims 3, 6, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the claim objection informalities of claim 10 would need to be overcome. 
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose related intervertebral devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773